     Case 5:14-cv-15201 Document 121 Filed 11/14/18 Page 1 of 2 PageID #: 5251




                                                       FILED: November 14, 2018


                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                ___________________

                                     No. 18-1781
                                   (5:14-cv-15201)
                                ___________________

GREENBRIER HOTEL CORPORATION, a West Virginia Corporation;
GREENBRIER SPORTING CLUB, INCORPORATED, a West Virginia
corporation

               Plaintiffs - Appellants

and

GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY,
INCORPORATED, a Delaware corporation

               Plaintiff

v.

LEXINGTON INSURANCE COMPANY, a Massachussetts corporation; XL
INSURANCE AMERICA, INCORPORATED, a Delaware corporation; ACE
AMERICAN INSURANCE COMPANY, a Pennsylvania corporation;
UNDERWRITERS AT LLOYD'S LONDON, a foreign corporation; MCLARENS
YOUNG INTERNATIONAL, INCORPORATED, a Delaware corporation;
ROCCO M. BIANCHI, Executive General Adjuster for the insurance carriers
above, their agent, servant and representative, and in his individual capacity as an
agent, servant and employee of McLarens Young International, Incorporated

               Defendants - Appellees
  Case 5:14-cv-15201 Document 121 Filed 11/14/18 Page 2 of 2 PageID #: 5252


 and

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG, a foreign
corporation; ALLIED WORLD ASSURANCE COMPANY, LTD, a foreign
corporation; ALLIED WORLD ASSURANCE COMPANY (U.S.)
INCORPORATED, a Delaware corporation

                Defendants

                              ___________________

                              RULE 45 MANDATE
                              ___________________

       This court's order dismissing this appeal pursuant to Local Rule 45 takes

effect today.

       This constitutes the formal mandate of this court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.


                                                        /s/Patricia S. Connor, Clerk
